                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

 REBECCA TERRY,

                Plaintiff,

 v.

 COUNTY OF MILWAUKEE, DAVID A.
 CLARKE, JR., in his personal and official
 capacities, OFFICER BRIAN WENZEL, JANE
 AND JOHN DOE, UNKNOWN EMPLOYEES
 OF MILWAUKEE COUNTY JAIL, JANE
 AND JOHN DOE, UNKNOWN JAIL                                 Case No.: 17-cv-1112-JPS
 SUPERVISORS, ARMOR CORRECTIONAL
 HEALTH SERVICES, CAROLYN EXUM,
 MORGAN BEVENUE, MARGARET
 HOOVER, JANE AND JOHN DOE,
 UNKNOWN EMPLOYEES OF ARMOR
 CORRECTIONAL HEALTH SERVICES,
 JANE AND JOHN DOE, UKNOWN ARMOR
 HEALTHCARE SUPERVISORS,

                Defendants.



       COUNTY DEFENDANTS’ OPPOSITION TO CIVIL L.R. 7(h) EXPEDITED
            NON-DISPOSITIVE MOTION TO SUBSTITUTE EXHIBIT


       Plaintiff moves to substitute an exhibit filed in support of her opposition to Defendants’

motions for summary judgment. Dkt. 206, filed 11/21/18. The County Defendants state as follows

in qualified opposition to the motion:

       1.      Plaintiff seeks to substitute an exhibit on grounds that the exhibit she previously

submitted on September 22, 2018, was not the Milwaukee County Jail Hospital Watch Policy in

effect at the time of the events alleged in the Amended Complaint. Dkt. 206. Specifically, she

inadvertently filed a later version of a Milwaukee County policy (dated 2017) and seeks to

substitute the relevant policy to support her position. Dkt. 206.
       2.      The events at issue in this litigation occurred in March 2014. See Dkt. 129 at ¶ 2.

However, the policy that Plaintiff seeks to substitute bears a revision date of December 2014—

after those events. Dkt. 206-1.

       3.      The policy actually in effect in March 2014 was filed by the County Defendants in

support of their motion. Dkt. 174-27. It bears a revision date of January 2008. Id.

       4.      The policy that Plaintiff seeks to file (titled “Hospital Intensive Security Directed

Mission/Hospital Security Transport MMHS 13”) is substantively different in multiple respects

from the policy in effect in March 2014 (titled “Hospital Watch/Run OP 13”). Among other things,

the post-event policy omits language from the prior policy that described the Shift Commander’s

discretion to determine whether a detainee will be watched in the hospital at all. See Dkt. 174-27

at 2 (enumerating individualized factors for Commander’s discretionary decision and noting, “The

Shift Commander may change the hospital watch to a Sheriff’s Hold, based on the charge and/or

bail.”) The omission is important. A detainee would not be restrained while hospitalized if the

Shift Commander determines that no observation by a deputy or a Sheriff’s Hold would be

adequate and appropriate.

       5.      The County Defendants highlighted the Shift Commander’s discretion to forego a

hospital watch in both their initial brief (“The Jail Shift Commander is given discretion under the

policy to determine whether a hospital watch is necessary” (Dkt. 171 at 43)) and in their reply brief

(“[Plaintiff] fails to address the discretion allowed under the policy as to whether the patient will

be guarded at all” (Dkt. 194 at 20)).

       6.      The representation in the present motion that MMHS 13 (Dkt. 206-1) is the relevant

policy is inaccurate, misleading, and creates further confusion as to the pertinent facts. The

representation that no party is prejudiced by substitution of MMHS 13 is also inaccurate.



                                                 2
       7.      The undersigned pointed out the error by email immediately after receiving the

present motion on November 21, 2018, but Plaintiff’s counsel has declined to withdraw the motion

or clarify the submission.

       Accordingly, the County Defendants object to Plaintiff’s motion as based upon erroneous

information and confusing rather than clarifying the record for summary judgment. The policy

proferred by Plaintiff, MMHS 13 (Dkt. 206-1), should not be substituted for the existing exhibit.

If the Court were to permit the substitution, the County Defendants request an opportunity to

submit a brief addressing the error in a concise manner.


        Dated this 28th day of November, 2018.

                                             LEIB KNOTT GAYNOR LLC


                                         By: /s/ Douglas S. Knott
                                            Douglas S. Knott, State Bar No. 1001600
                                            Attorneys for Defendants Milwaukee County,
                                            Brian Wenzel, Carolyn Exum, Morgan Bevenue
                                            and Margaret Hoover
                                            219 N. Milwaukee Street, Suite 710
                                            Milwaukee, WI 53202
                                            Telephone: (414) 276-2102
                                            Fax: (414) 276-2140
                                            Email: dknott@lkglaw.net




                                                 3
